         Case 1:18-cr-00882-LTS Document 242
                                         241 Filed 09/15/21
                                                   09/14/21 Page 1 of 2


           Robert C. Gottlieb & Associ:itcs "' u
           Trinity Ruilding
           111 Broadwa!-, Suite 70 I
           New York, NY 10006
           Tel: (212) 566-7766 · Fax: �212) 37-1-1506
           w1,,vw.robcrrcgortlicbl;1w.com
           New York· Rome




                                                              September 14, 2021


The Honorable Judge Laura T. Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re:        United States v. Kwang Kyu Kim, et al., 18 Cr. 882 (LTS)

Dear Judge Swain:

        This law firm represents Tien Chih Wang, a defendant in USA v. Kwang Kyu Kim, et al.,
18 Cr. 882 (LTS). On April 13, 2021, a final judgment was entered against Mr. Wang for time
served, three years of supervised release, forfeiture, a fine and a special assessment. See, Dkt.
No. 235. He remains fully compliant with all his obligations under the judgement.

       On June 22, 2021, Your Honor graciously granted a modification of Mr. Wang's conditions
of supervised release concerning domestic travel. Through the entirety of the matter, Mr. Wang
has never had any issue abiding by the conditions of pre-trial services and was at all times
compliant with their mandates. Likewise, he has dutifully followed all the mandates of his
supervised release and will continue to do so.

       Mr. Wang respectfully requests an additional minor amendment to the conditions of his
supervised release to permit him to travel to Taiwan to see his mother, who is having health
concerns.     Recently, Mr. Wang's 85-year-old mother had a fall and suffered cerebral
hemorrhaging. She has had an extended hospital stay and Mr. Wang would appreciate the
opportunity to travel to Taiwan to see his mother and assist in whatever way he can. He will
provide a full itinerary to supervised release for all travel and lodging.

        I have spoken to AUSA Thane Rehn regarding this request and the Government has no
objection to Mr. Wang traveling to Taiwan for a family visit. Supervised release has also
indicated that it has no objection to the trip.
                 Case 1:18-cr-00882-LTS Document 242
                                                 241 Filed 09/15/21
                                                           09/14/21 Page 2 of 2




          Thank you for the Court's time and consideration. I remain available for a conference
   should Your Honor deem it necessary.

                                                                                            Respectfully submitted,




     cc:      Nathan Rehn, A.U.S.A.




           The foregoing request is hereby granted. Docket entry no. 241 is resolved.
           SO ORDERED.
           9/14/2021
           /s/ Laura Taylor Swain, Chief USDJ




                                                                         2

Robert C. Gotrlicb & Associates l'I 1, · Trinitr Building· 111 Broadway. Suite 701 · New York. NY 10006 · Tel: (212) 566-7766 · Fax: (212') 374-1506
                                                               www.robcrrcgottIirbl.1w.con1
